DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 9 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 9-13, filed 9 March 2022, with respect to the rejections of Claims 1 and 11 under 35 USC 103 have been fully considered but they are not persuasive.  Applicant stated that the combination of Romanowich US 2012/0290136, in view of Donati US 2011/0225929 was an improper rejection and failed to teach every limitation of Claims 1 and 11, and in particular, a first capacitor disposed in series between the input connection and the mechanical transducer; a second capacitor arranged in parallel with the first capacitor between the input connection and the mechanical transducer.  Examiner respectfully disagrees with Applicant’s statement.
Donati teaches a voltage divider circuit (C1-C4, fig. 2) comprising: a first capacitor (C1, or C2 or C3 or C4, fig. 2) disposed in series between an input connection (11.1, 11.2, fig. 2) and an output (11.3, 11.4, fig. 2); a second capacitor (C1, or C2 or C3 or C4, fig. 2) arranged in parallel with the first capacitor between the input connection and the output.
In response to applicant's argument that the voltage divider of Donati is a mischaracterization of the voltage divider circuit recited in independent claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowich et al. US 2012/0290136, in view of Donati et al. US 2011/0225929.
Regarding Claims 1 and 11, Romanowich teaches an actuator in a building HVAC system, the actuator (100, figs. 3-6) comprising: 
a housing (105, figs. 3-6); 
a mechanical transducer (motor 140, fig. 6 [mechanical transducer (e.g., an electric motor) see [0047] of Applicant’s specification]); and
an input connection (104, fig. 6) configured to receive a power supply line voltage.  
Romanowich further teaches a processing circuit (130, fig. 6) in series between the input connection and the mechanical transducer wherein the processing circuit is configured to receive the line voltage from the input connection, to change the speed of the actuator via the motor (refer to [0040]-[0041]), however is silent regarding a voltage divider circuit comprising a first capacitor disposed in series between the input connection and the mechanical transducer; a second capacitor arranged in parallel with the first capacitor between the input connection and the mechanical transducer; and a first transistor operable to connect and disconnect at least one of the first capacitor or the second capacitor from the voltage divider circuit based on the power supply line voltage, thereby adjusting a capacitance between the input connection and the mechanical transducer; wherein the voltage divider circuit is configured to receive the power supply line voltage from the input connection, use at least one of the first capacitor or the second capacitor to reduce the power supply line voltage to a reduced voltage, and provide the reduced voltage to the mechanical transducer.
Donati teaches a voltage divider circuit (C1-C4, fig. 2) comprising: 
a first capacitor (C1, or C2 or C3 or C4, fig. 2) disposed in series between an input connection (11.1, 11.2, fig. 2) and an output (11.3, 11.4, fig. 2); 
a second capacitor (C1, or C2 or C3 or C4, fig. 2) arranged in parallel with the first capacitor between the input connection and the output; and 
a first transistor (SW1, or SW2, or SW3, or SW4, fig. 2) operable to connect and disconnect at least one of the first capacitor or the second capacitor from the voltage divider circuit based on the power supply line voltage, thereby adjusting a capacitance between the input connection and the output; 
wherein the voltage divider circuit is configured to receive the power supply line voltage from the input connection (via 23, fig. 2), use at least one of the first capacitor or the second capacitor to reduce the power supply line voltage to a reduced voltage, and provide the reduced voltage to the output, which provides increased control to the output of the actuator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the voltage divider as taught by Donati with the actuator of Romanowich in order to provide increased control to the output of the actuator.
Regarding Claims 2 and 12, the combination of Romanowich and Donati teaches all of the limitations of Claims 1 and 11 above and further teaches comprising a voltage sensor configured to measure the power supply line voltage and output a signal to the voltage divider circuit based on the power supply line voltage (processing circuit 130 detects voltage input signal, refer to [0037] of Romanowich).
Regarding Claims 3 and 13, the combination of Romanowich and Donati teaches all of the limitations of Claims 2 and 12 above and further teaches wherein the first transistor is configured to switch between an "on" state in which the first capacitor is connected to the voltage divider circuit and an "off" state in which the first capacitor is disconnected from the voltage divider circuit based on the signal received from the voltage sensor, thereby adjusting the capacitance between the input connection and the mechanical transducer (refer to [0022] of Donati).
Regarding Claims 4 and 14, the combination of Romanowich and Donati teaches all of the limitations of Claims 1 and 11 above and further teaches wherein at least one of the first capacitor or the second capacitor has a capacitance value based on an electrical impedance or an electrical inductance of the mechanical transducer (refer to [0022] of Donati).
Regarding Claims 9 and 19, the combination of Romanowich and Donati teaches all of the limitations of Claims 1 and 11 above and further teaches wherein the input connection comprises: a first input connection configured to receive a voltage signal for driving the mechanical transducer in a first direction; and a second input connection configured to receive a voltage signal for driving the mechanical transducer in a second direction opposite the first direction (refer to fig. 7 and [0038] of Romanowich).
Regarding Claim 15, the combination of Romanowich and Donati teaches all of the limitations of Claim 11 above and further teaches wherein the first transistor is arranged in series with the first capacitor and operable to connect and disconnect the first capacitor from the voltage divider circuit; the voltage divider circuit further comprising a second transistor is arranged in series with the second capacitor and operable to connect and disconnect the second capacitor from the voltage divider circuit (SW1, or SW2, or SW3, or SW4, fig. 2 and refer to [0022] of Donati).
Regarding Claim 16, the combination of Romanowich and Donati teaches all of the limitations of Claim 15 above and further teaches switching the first transistor and the second transistor between an "on" state and an "off' state based on the power supply line voltage, thereby adjusting the capacitance between the input connection and the mechanical transducer (refer to [0022] of Donati).

Allowable Subject Matter
Claims 7, 10, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 7, the prior arts of record, taken alone or in combination, do not teach or fairly suggest wherein the voltage divider circuit further comprising an inverter arranged in series between the input connection and the second transistor, the inverter configured to invert a signal provided as an input to the voltage divider circuit to produce an inverted signal.
Regarding Claims 10 and 20, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an actuator wherein the first capacitor, the second capacitor, and the first transistor are arranged between the first input connection and the mechanical transducer; the voltage divider circuit comprising: a third capacitor disposed in series between the second input connection and the mechanical transducer; a fourth capacitor arranged in parallel with the third capacitor between the second input connection and the mechanical transducer; and a third transistor operable to connect and disconnect at least one of the third capacitor or the fourth capacitor from the voltage divider circuit based on the power supply line voltage, thereby adjusting a capacitance between the second input connection and the mechanical transducer.
Regarding Claim 17, the prior arts of record, taken alone or in combination, do not teach or fairly suggest wherein the voltage divider circuit further comprising an inverter arranged in series between the input connection and the second transistor, the inverter configured to invert a signal provided as an input to the voltage divider circuit to produce an inverted signal.
Regarding Claim 18, it depends from Claim 17, above.

Claims 5-6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 5, the prior arts of record, taken alone or in combination, do not teach or fairly suggest wherein the voltage divider circuit further comprising an inverter arranged in series between the input connection and the second transistor, the inverter configured to invert a signal provided as an input to the voltage divider circuit to produce an inverted signal.
Regarding Claims 6 and 8, they depend from Claim 5 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
30 June 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836